 

Exhibit 10.2

 

REVOLVING CREDIT NOTE

 

$10,000,000 October 17, 2017

 

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrower”) hereby PROMISES TO
PAY to Santander Bank, N.A., a national banking association (“Lender”), or its
registered assigns, at the principal office of Lender, or at such other place in
the United States of America as the holder of this Note may designate from time
to time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of TEN MILLION Dollars
($10,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan and Security Agreement (as hereinafter defined) with respect to the
Revolving Credit Loan, together with interest on the unpaid principal balance
outstanding from time to time.

 

This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Loan and Security Agreement dated as of October 17,
2017, by and between Borrower and Lender (as hereinafter amended from time to
time, the “Loan and Security Agreement”), and is entitled to all of the benefits
and security of the Loan and Security Agreement. All capitalized terms used
herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan and Security Agreement.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan and Security Agreement. 
Interest thereon shall be paid until such principal amount is paid in full at
such interest rates and at such times as are specified in the Loan and Security
Agreement.

 

Upon the occurrence and during the continuation of an Event of Default, this
Note shall or may, as provided in the Loan and Security Agreement, become or be
declared immediately due and payable.

 

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan and Security
Agreement.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of New York.

 

  JANEL GROUP, INC., a New York corporation         By: /s/   Name: Brendan J.
Killackey   Title: Vice President         PCL TRANSPORT, LLC, a New Jersey
limited liability company         By: /s/   Name: Brendan J. Killackey   Title:
Vice President         JANEL ALPHA GP, LLC, a Delaware limited liability company
        By: /s/   Name: Brendan J. Killackey   Title: Vice President        
W.J. BYRNES & CO., INC., a California corporation         By: /s/   Name:
Brendan J. Killackey   Title: Vice President         LIBERTY INTERNATIONAL,
INC., a Rhode Island corporation         By: /s/   Name: Brendan J. Killackey  
Title: Vice President         THE JANEL GROUP OF GEORGIA, INC., a Georgia
corporation         By: /s/   Name: Brendan J. Killackey   Title: Vice President

 

 

 

